DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stuck et al. (US 9,378,445) in view of Adib et al. (US 9,988,174) and Stroh, III et al. (US 2008/0026319)
With regard to claim 1, Struck teaches a method of forming an anti-
counterfeit marking (“3D code”, cl. 1)  in a pharmaceutical package (background section indicates coding products for track and trace purposes are known to have been used in the pharmaceutical industry on various substrates including glass), comprising: focusing a pulsed laser beam (“pulsed laser”, cl. 1) at a point on a surface of a glass body formed from a glass composition  (“glass container”, cl. 1); and translating the pulsed laser beam along a scan path along the surface (“a writing apparatus that moves relative to the tray to write a predetermined 3D code”, Abstract), thereby forming the anti-counterfeit marking on the glass article (FIG. 1).
	Struck does not explicitly teach alkali-aluminosilicate glass composition; however, Adib teaches an alkali aluminosilicate glass (FIGS 7 & 9) which is a delamination resistant container (cl. 69).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Struck reference, to include an alkali-aluminosilicate glass composition, as suggested and taught by Adib, for the purpose of providing a delamination resistance container against various compositions inserted therein (cl. 69).
Stuck does not explicitly teach effective to remove a polymer-based coating; however, Stroh teaches “A method of marking a coating includes incorporating into a powder coating composition a laser-reactive material; forming a coating layer on an article with the coating composition, and marking the coating on the article with a laser”, Abstract; and further, “the powder coating further includes one or more film-forming materials … the film-forming materials of the powder coating composition may be any of the polymers known to be useful in powder coating compositions. Preferably, the film-forming materials are thermosetting (i.e., curable) materials, but thermoplastic film-forming materials can be used instead or in combination with thermosetting materials”, para. [0021].
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Stuck reference, such that a polymer-based coating is applied, as suggested and taught by Stroh, for the purpose of providing a laser marking surface.
With regard to claim 2,  with regard to the limitation of the pulsed laser beam has a power density of greater than about 0.025 J/cm2, it is submitted that while the claimed range is not explicitly taught by the primary prior art citation, it is submitted that as the structural limitations are taught by the prior art, the claimed ranges would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)..
With regard to claim 3, with regard to the limitation of the pulsed laser beam has a wavelength of from about 193 nm to about 2000 nm, it is submitted that as the structural limitations are taught by the prior art, the claimed ranges would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 4, with regard to the limitation of the pulsed laser beam has an average power of from about 50 mW to about 500 mW, it is submitted that as the structural limitations are taught by the prior art, the claimed ranges would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 5, Stroh teaches the polymer-based coating comprises a polyimide-based coating (“The film-forming materials can be selected from polymers having reactive functional groups and generally curing agents reactive with those functional groups are also included. The polymer having reactive functional groups can be chosen from a variety of materials, including, but not limited to, acrylic polymers, polyurethanes, polyethers, cellulosics, epoxy polymers and oligomers, polyesters, alkyds, and combinations of these. The reactive functional groups on the polymer or oligomer may include, but are not limited to, carboxylic acid groups, anhydride groups, epoxide groups, hydroxyl groups, amino groups, carbamate groups, urea groups and compatible combinations of these”, para. [0021]).
With regard to claim 6, Stroh teaches a difference in UV absorption between the anti-counterfeit marking and an unmarked portion is from about 10% to 100% (“Any of the conventional additives may be used in the powder coating compositions. Such additives include, but are not limited to, fillers (particularly silica or alumina); plasticizers, flow additives and leveling agents, anti-blocking agents, slip additives, fluidizing agents degassing agents, catalysts, antioxidants, hindered amine light stabilizers and ultraviolet light absorbers. US Patent Application Publication 2004/0110876 A1 lists many examples of stabilizers and antioxidants for powder coatings”, para. [0040]).   
With regard to claim 7, Stroh teaches a difference in UV-induced fluorescence between the anti-counterfeit marking and an unmarked portion is greater than 10%  (“Any of the conventional additives may be used in the powder coating compositions. Such additives include, but are not limited to, fillers (particularly silica or alumina); plasticizers, flow additives and leveling agents, anti-blocking agents, slip additives, fluidizing agents degassing agents, catalysts, antioxidants, hindered amine light stabilizers and ultraviolet light absorbers. US Patent Application Publication 2004/0110876 A1 lists many examples of stabilizers and antioxidants for powder coatings”, para. [0040]).  
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (US 7,619,819)
With regard to claim 8, Moon teaches a method of detecting an anti-counterfeit marking on a pharmaceutical package (“The encoded element may be used to label any desired item, such as drugs or medicines, or other pharmaceutical or health care products or cosmetics. The label may be used for many different purposes, such as for sorting, tracking, identification, verification, authentication, anti-theft/anti-counterfeit, security/anti-terrorism, or for other purposes”, Abstract) comprising: directing a light source toward a surface containing the anti-counterfeit marking at a projection angle of from about 0° to about 45° (col. 13, ln. 24 to col. 15, ln. 38; FIG. 14-15; elements 300, 324, 24, 10 and 12; col. 10, ln. 58 to col. 11, ln. 7); and projecting the anti-counterfeit marking onto an image plane for detection  (col. 13, ln. 24 to col. 15, ln. 38; FIG. 14-15; elements 308, 309, 310, 320, 330 and 29); wherein the anti-counterfeit marking is made very small (col. 28, ln. 41-53; col. 1, ln. 63-67 “that can be made very small”).
Although Moon does not explicitly teach the limitation of “marking is not detectable through direct inspection or by direct illumination with the light source”, the citation does explicitly teach as indicated above that the marking “can be made very small”, and accordingly, it is submitted that it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to adjust the size such that a human is unable to “detect through direct inspection” since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).. 
With regard to claim 9, Moon teaches the light source comprises a helium-neon laser  having a wavelength of from about 400 nm to about 1,000 nm (“Referring to FIG. 2, an incident light 24 of a wavelength λ, e.g., 532 nm from a known frequency doubled Nd:YAG laser or about 632 nm from a known Helium-Neon laser”, col. 6, ln. 50-63).
With regard to claim 10, Moon teaches the projection angle is from about 1° to about 40° (col. 13, ln. 24 to col. 15, ln. 38; FIG. 14-15; elements 300, 324, 24, 10 and 12; col. 10, ln. 58 to col. 11, ln. 7);
With regard to claim 11, Moon teaches the anti-counterfeit marking comprising a portion of the pharmaceutical package having a refractive index that differs from a refractive index of an unmarked portion of the pharmaceutical package (“said grating having a resultant refractive index variation at a grating location;”, cl. 1).
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kashyap (US 20160306114) in view of Stuck (US 9,378,445)
With regard to claim 12, Kashyap teaches A method of forming an anti-counterfeit marking  (“the system also can differentiate a substrate glass having a waveguide inscribed therein from a substrate glass having no waveguide written therein, for authentication and anti-counterfeiting purposes. In this embodiment, the system 40 can include one optical device 42 or more optical devices 42′, where the optical device 42 has a glass substrate 18 having an associated waveguide 21 inscribed along a path of a surface of its glass substrate 18 and obtained by relatively moving a laser beam while maintaining the focus of the laser beam at a depth close to the surface, the waveguide being inscribed in the glass substrate by providing an amount of energy per unit length of the waveguide using the laser beam”, para. [0076], comprising: focusing, using a lens having a numerical aperture of from 0.3 to 0.7 (“aperture of 0.4 to 0.8”, cl. 28), a laser at a point within a thickness of a wall of a glass body formed from an alkali-aluminosilicate glass composition prior to annealing the glass body (“toughened media glass can be an aluminosilicate, an alkali aluminosilicate”, para. [0069]); operating the laser at a repetition rate of from about 80 kHz to about 300 kHz (“pulse repetition rate of 300 kHz to 2 MHz”, cl. 28); and translating the laser along a scan path, thereby forming the marking (cl. 1).
Kashyap does not explicitly teach in a pharmaceutical package; however, it is submitted that as the claim relates to a method, the structural features and/or the operational environment within which the method operates does not impact the patentability determination as patentability of a method claim involves an analysis of the steps of the method claim.   Notwithstanding, Stuck is cited herein for its teachings related to “a writing apparatus that moves relative to the tray to write a predetermined 3D code on each of the syringes held in the tray” (Abstract).   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Kashyap reference, such that the method is used in a pharmaceutical package, as suggested and taught by Stuck, for the purpose of providing additional operational environments in which the subject invention is utilized.   
With regard to claim 13, Stuck teaches: annealing the pharmaceutical package comprising the anti-counterfeit marking  (background section indicates coding products for track and trace purposes are known to have been used in the pharmaceutical industry on various substrates including glass).
With regard to claim 14, although Kashyap does not explicitly teach the laser has a wavelength of 
about 355 nm, it is submitted that such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claims 15-19, it is submitted that although Kashyap does not explicitly teach that 
the laser has a power of from about 2 W to about 4 W; the numerical aperture of the lens is from 0.4 
to 0.6; maintaining the glass body at a temperature of from about 23° C. to about 0.5° C. below a melting point of the glass body; the glass body has an internal transmission of greater than about 95%, it is submitted that such an adaptation would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art as a matter of routine experimentation and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Furthermore, the written description of the present patent application does not identify any unexpected results with regard to the claimed values.   
With regard to claim 19, Kashyap teaches translating the laser beam comprises rotating the glass body at a linear speed of from 3 mm/s to 20 mm/s relative to the laser beam (the femtosecond laser beam is relatively moved at a scan speed from 1 mm/s to 500 mm/s”, “cl. 31).
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761